             Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 1 of 23

                                                                                         ORIGINAL
Approved :

                                                                     Attorneys

Before :             THE HONORABLE ROBERT W. LEHRBURGER
                     Un i ted States Magistrate Judge
                     Southern District of New York

                             -   -   -   -   -   -   -   -   -   -    X

UNITED STATES OF AMERICA                                                   SEALED COMPLAINT

            - v. -                                                         Violations of
                                                                           18 U. S . C. §§ 1028A ,
JACOB SAGIAO ,                                                             1343 , 1349 , 1956 (h) , and
MARYLYNN PENEUETA ,                                                        2
BRITT JACKSON ,
JOSHUA FITTEN ,                                                            COUNTY OF OFFENSE :
DONTAE COTTRELL ,                                                          NEW YORK
ARINZE OBIKA ,
NDUKWE ANYAOGU ,
HERMAN BASS ,
DAVID URO , and
                                                                          20MAGJ54 6
VICTOR AHAIWE ,

                                         Defendants .

-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -    X



SOUTHERN DISTR I CT OF NEW YORK , ss.:

                     JARED EANNUCCI, being duly sworn , deposes and says
that he is a Task Force Officer with the United States
Attorney ' s Off i ce for the Southern District of New York and an
Officer with U. S . Customs and Border Protection , and charges as
follows:

                                             COUNT ONE
                                 (Conspiracy to Commit Bank Fraud)
                                    (Business Email Compromise)

          1.   From at least in or about March 2019 up to and
including at least in or about May 2019 , in the Southern
District of New York and elsewhere , JACOB SAGIAO , MARYLYNN
~:-?r
L/"       BRITT JACKSON , JOSHUA FITTEN , ~ ~E COTTRELL , ARINZE
        DUKWE ANYAOGU, HERMAN BASS, DAVI ~      and VICTOR

                                                                 1

                                                                                                      . . ....
           Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 2 of 23

-.
     AHAIWE , the defendants , and others known and unknown, willfully
     and knowingly , did combine , conspire , confederate , and agree
     together and with each other to commit bank fraud , in v iolation
     of Title 18 , United States Code , Section 1344 .

                2.    It was a part and an object of the conspiracy
     that JACOB SAGIAO , MARYLYNN PENEUETA, BRITT JACKSON, JOSHUA
     FITTEN , DONTAE COTTRELL , ARINZE OBIKA , NDUKWE ANYAOGU , HERMAN
     BASS , DAVID ORO , and VICTOR AHAIWE , the defendants , and others
     known and unknown , willfully and knowingly , would and did
     execute and attempt to execute a scheme and artifice t o defraud
     a financial institution , the deposits of which were then insured
     by the Federal Deposit Insurance Corporation, and to obtain
     moneys , funds , credits , assets , securities , and other property
     owned by , and under the custody and control of , such financial
     institution , by means of false and fraudulent pretenses ,
     representations , and promises , in violation of Title 1 8 , United
     States Code , Section 1344 .

               (Title 18 , United States Code , Section 1349. )

                                  COUNT TWO
                   (Conspiracy to Commit Money Laundering )
                         (Business Email Compromise)

                3.   From at least in or about March 2019 up to and
     including at least in or about May 2019 , in the Southern
     District of New York and elsewhere , JACOB SAGIAO , MARYLYNN
            A, BRITT JACKSON , JOSHUA FITTEN , ~      COTTRELL, ARINZE
            NDUKWE ANYAOGU , HERMAN BASS, DAVI ~      and VICTOR
           , the defendants , and others known ana unknown,
     intentionally and knowingly did combine , conspire, confederate ,
     and agree together and with each other to commit money
     laundering , in violation of Title 18 , United States Code ,
     Section 1956(a) (1) (B) (i) .

                4.    It was a part and an object of the conspiracy
     that JACOB SAGIAO , MARYLYNN PENEUETA , BRITT JACKSON, JOSHUA
     FITTEN , DONTAE COTTRELL , ARINZE OBIKA , NDUKWE ANYAOGU , HERMAN
     BASS , DAVID ORO , and VICTOR AHAIWE , the defendants , and others
     known and unknown , knowing that the property invo lved in certain
     financial transactions represented the proceeds of s ome form of
     unlawful activity , would and did conduct and attempt to conduct
     such financial transactions which in fact involved the proceeds
     of specified unlawful activity , to wit , wire fraud s ch emes
     involving business email compromises , knowing that the
     transactions were designed in whole and in part to conceal or

                                        2
     ...          Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 3 of 23

·.
           disguise the nature , the location , the source , the ownership , or
           the control of the proceeds of specified unlawful activity , in
           violation of Title 18 , United States Code , Section
           1956(a) (1) (B) (i) .

                    (Title 18, United States Code , Section 1956(h) . )

                                         COUNT THREE
                                 (Aggravated Identity Theft)

                      5.   From at least in or about February 2019 up to and
           including at least in or about May 2019 , in the Southern
           District of New Yo r k and elsewhere , VICTOR AHAIWE , the
           defendant , knowingly did transfer, possess , and use , without
           lawful authority , a means of identification of another person ,
           during and in relation to a felony violation enumerated in Title
           18, United States Code , Section 1028A(c ) , to wit , AHAIWE
           controlled and transacted in a bank account of another person ,
           who was deceased , including by using a debit card for that bank
           account , while holding himself out to be that other person ,
           during and in relation to the bank fraud conspiracy alleged in
           Count One of this Complaint .

             (Title 18 , United States Code , Sections 1028A (a) (1) , 1028A(b) ,
                                         and 2 . )

                                           COUNT FOUR
                                          (W ire Fraud)
                                        (Romance Fraud )

                      6.     From at least in or about June 2019 up to and
           including the present, in the Southern District of New York and
           elsewhere , BR IT T JACKSON , willful l y and knowingly , having
           devised and intending to devise a scheme and artifice to
           defraud , and for obtaining money and property by means of false
           and fraudulent pretenses , representations , and promises , did
           transmit and cause to be transmitted by means of wire , radio ,
           and television communication in interstate and foreign commerce,
           writings , signs , signals, pictures , and sounds , for the purpose
           of executing such scheme and artifice , to wit , JACKSON
           participated in and received proceeds from an online romance
           fraud , in which the victim was induced to send money to JACKSON
           based on false representations , and , in furtherance of such
           scheme , JACKSON caused an interstate wire to be sent from




                                               3
       Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 4 of 23




Pennsylvania to Georgia , which wire was processed through a bank
located in New York , New York .

       (Title 18, United States Code , Sections 1343 and 2. )

                               COUNT FIVE
                              (Wire Fraud)
                              (Fiji Fraud)

           7.    From at least in or about October 2 018 up to and
including at least in or about October 2018 , in the Southern
District of New York and elsewhere , NDUKWE ANYAOGU , the
defendant , willfully and knowingly , having devised and intending
to devise a scheme and artifice to defraud , and for obtaining
money and property by means of false and fraudulent pretenses ,
representations , and promises , did transmit and cause to be
transmitted by means of wire , radio, and television
communication in interstate and foreign commerce , writings ,
signs , signals , pictures , and sounds , for the purpose of
executing such scheme and artifice, to wit , ANYAOGU participated
in and received the proceeds from an email compromise scheme in
which a law firm in Fiji was induced to send money to ANYAOGU
based on false representations , and , in furtherance of such
scheme , ANYAOGU caused an international wire to be sent from
Fiji to Georgia , which wire was processed through a
correspondent bank located in New York , New York.


       (Title 1 8 , United States Code , Sections 1343 and 2.)

           The bases for my knowledge and the foregoing charges
are , in part , as follows :

            8.     I am a Task Force Officer with the United States
Attorney ' s Off i ce for the Southern District of New York and an
Officer with U.S . Customs and Border Protection.      I have been
personally involved i n the investigation of this matter . This
a f fidavit is based upon my investigat i on , my conversations with
law enforcement agents and others , and my examination of reports
and records.     Because this affidavit is being submitted for the
limited purpose of establishing probable cause , it does not
include all the facts that I have learned during the course of
my investigation . Where the contents of documents and the
actions , statements , and conversations of others are reported
herein , they are reported in substance and in part , except where
otherwise indicated.



                                    4
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 5 of 23




                                Overview

             9.   From at least in _or about March 2019 up to and
including at least in or about May 2019 , JACOB SAGIAO , MARYLYNN
PENEUETA , BRITT JACKSON , JOSHUA FITTEN , DONTAE COTTRELL , ARINZE
OBIKA , NDUKWE ANYAOGU , HERMAN BASS, DAVID URO , and VICTOR
AHAIWE , the defendants , received , transferred , and sent the
proceeds of two business email compromise schemes (the "BEC
Schemes " ) , described further below , in which the victims (the
" Victims " ) were induced to send approximately $4.5 million to
bank accounts controlled by SAGIAO and OBIKA .     In order to
launder the proceeds of the BEC Schemes , the defendants created
bank accounts that listed "d /b/a " names that closely resembled
the names of real companies , so that transfers of proceeds
between and among those bank accounts would appear to be
transactions between real companies .

                 a.   In the first BEC Scheme ("BEC - 1") , a
technology company (" Victim-1" ) was induced to send
approximately $4 million to a bank account , which listed , as a
"d /b/a " of the accountholder , the name of an actual business
counterparty of Victim- 1 (" Counterparty- 1"), but which was
actually controlled by SAGIAO . After SAGIAO re ceived the
proceeds of BEC -1, SAGIAO transferred those proceeds , either
directly or through intermediaries, to bank accounts controlled
by PENEUETA , JACKSON , FITTEN , and COTTRELL , each of which
listed , as a "d/b/a" of the accountholder, a name that closely
resembled the name of a real company that the accountholder was
not affiliated with.

                  b.    In the second BEC Scheme ("BEC- 2 " ) , a health
services organization (" Vict im- 2 " ) was induced to send
approximately $500 , 000 to a bank account, which listed , as a
"d /b/a" of the accountholder , a name that closely resembled the
name of a food company ("Counterparty- 2 " ) , but which was
actually controlled by OBIKA . After OBIKA received the proceeds
of BEC-2, OBIKA transferred those proceeds , either directly or
thr ough intermediaries, to bank accounts controlled by SAGIAO,
FITTEN , URO, ANYAOGU , and BASS , each of which listed , as a
"d /b/a " of the accountholder , a name that close ly resembled the
name of a real company that the accountholder was not affiliated
with .   Proceeds of BEC - 2 were also sent to AHAIWE, who deposited
the funds in a bank account in the name of a deceased person
 (the " Decedent " ) that AHAIWE controlled .

          10.  From at least in or about June 2019 up to and
including the present , BRITT JACKSON , the defendant ,

                                    5
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 6 of 23




participated in and received proceeds from an online romance
fraud scheme , in which a man residing in Pennsylvania (" Victim-
3") was induced to send over $130 , 000 based on false
representations (the " Romance Fraud") .

             11 .  From at least in or about October 2018 up to and
in cluding at least in o r about October 2018, NDUKWE ANYAOGU , the
defendant , participated in and received approximately $380 , 000
in proceeds from an email compromise scheme involving a law firm
in Fiji , which were intended f or a woman residing in California
(" Victim- 4 " ) (the "Fiji Fraud") .

                                 BEC - 1

          12 . Based on my review of reports prepared by other
law enforcement officers, including documents referenced in
those reports and documents provided to me by Victim- 1 , 1 I have
learned, among other things , the following :

                a.   Victim- 1 is a Chinese technology company .
Victim- 1 regularly conducts business with Counterparty - 1 , which
is a corporate affiliate of a major U. S . technology company .

                b.     On or about March 27 , 2019 , an employee of
Victim- 1 ("Employee - 1") received an email purporting to be from
an employee in the procurement department of Victim- l's parent
company· ("Employee- 2 " ) . This email --which was sent from the
same email address that Employee-2 had previously used to
correspond with Empl oyee - 1 about business -- falsely stated that
the payee information f or Counterparty- 1 had changed and that
the new bank account for Counterparty- 1 was a certain bank
account purportedly held at a bank in New York , New York (" Phony
Counterparty- 1 Account") . 2 In fact , Employee - 2 did not send this
email and was not aware of the email at the time it was sent . 3



1     Certain documents I have reviewed in the course of this
inves tigation were orig inally written in Chinese. I have
reviewed and relied upon English translations of those documents
provided by Victim- 1 .
2    Based on my review of bank records , I have learned that , in
reality , Phony Counterparty-1 Account is held at a bank in
California .
3     Based on my training and experience , I believe that
Empl oyee - 2 ' s email account was hacked and that an attacker sent
                                    6
       Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 7 of 23




                   c.   On or about April 1 , 2019 , Employee - 2 sent
an email to Employee - 1 directing Employee-1 to make a payment of
$4 , 088 , 412 to Counterparty- 1 in connection with a business
transaction.      This was a legitimate email from Employee - 2 .

                   d.   On or about April 2 , 2019 , Employee-1 wired
$4 , 088 , 412 to Phony Counterparty- 1 Account , in reliance on the
March 27 , 2019 email .

                e.   On or about April 16 , 2019 , Counterparty- 1
advised Victim- 1 that Phony Counterparty- 1 Account did not
belong to Counterparty- 1 or any of its corporate affiliates.

            13 . Based on bank records and other documents and
evidence that I have reviewed in the course of this
investigation , including bank surveillance and certain open
source materials , I have learned , among other things , the
following :

                 a.   Phony Counterparty- 1 Account was opened in
person by JACOB SAGIAO , the defendant , on or about March 19 ,
2019 , and lists , as a "d/b/a" of SAGIAO (the accountholder) , a
name that closely resembles the name of Counterparty-1 ,
although , as discussed above , Phony Counterparty- 1 Account did
not belong to Counterparty- 1 or any of its corporate affiliates.

                  b.    On or about April 5 , 2019 , after receiving
the $4,088 , 412 wire transfer from Victim- 1 , SAGIAO sent a wire
transfer in the amount of $1 , 000 , 000 from Phony Counterparty-1
Account to a bank account held at a bank in the United Kingdom
 (the "U . K. Account") . This wire transfer was processed through
a correspondent bank located in New York , New York .

                 c.   On or about April 5, 2019 , SAGIAO withdrew
cashier ' s checks in the amounts of $250 , 000 and $290 , 000 from
Phony Counterparty- 1 Account.   Bank surveillance shows that
SAGIAO was the person who withdrew the cashier ' s checks . 4




the March 27 , 2019 email to Employee - 1 purporting to be from
Employee-2 .
4    In the course of this investigation , I have obtained a
photograph of SAGIAO from records maintained by the California
Department of Motor Vehicles .  Based on comparison with this
                                     7
       Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 8 of 23




                 d.   On or about April 8 , 2019 , the $250 , 000
cashier ' s check that SAGIAO withdrew fr om Phony Counterparty- 1
Account was deposited into a certain bank account ("Bank
Account71 " ).  Bank Account - 1 was opened in person by BRITT
JACKSON , the defendant , on or about October 23 , 2018 , and lists ,
as a " d/b/a" of JACKSON (the accountholder), a name that closely
resembles the name of a real company ("Company-1" ) . The
cashier ' s check deposited into Bank Account - 1 was made payable
to Company- 1 and bank surveillance shows that JACKSON was the
person who deposited the check . 5

                     i.    Company- 1 is a Canadian company in the
business of manufacturing tractors . The transaction history in
Bank Account - 1 reflects no transactions that appear to relate to
the legitimate business of Company-1 . After Bank Account - 1 was
opened on or about October 23 , 2018 , no transactions occurred
until the deposit of $250 , 000 on or about April 8 , 2019 .

                    ii .   JACKSON , who lives in Georgia , has no
known connection to Company- 1 . The corporate address listed for
Company- 1 in account opening documents for Bank Account-1 is
JACKSON ' s own personal address , as reflected on his driver ' s
license . When JACKSON opened Bank Account - 1 , he described
Company- 1 as a sole proprietorsh i p of which he was the owner ,
whereas the real Company-1 is a corporation .

                     iii .   On or about May 2 , 2019 , after the
$250 , 000 cashier ' s check was deposited into Bank Account - 1 ,
JACKSON sent a wire , in the amount of $237 , 500, from Bank
Account - 1 to a bank account held at a bank in China .

                 e.   On or about April 8 , 2019 , the $290 , 000
cashier ' s check that SAGIAO withdrew from Phony Counterpart y - 1
Account was deposited into a certain bank account (" Bank
Account - 2") . Bank Account-2 was opened in person by MARYLYNN
PENEUETA , the defendant , on or about March 15 , 2019 , and lists ,


photograph , I believe that the person in the bank surveillance
is SAGIAO .
5    In the course of this investigation , I have obtained a
photograph of JACKSON from records maintained by the Georgia
Department of Motor Veh icles . Based on comparison with this
photograph , I believe that the person in the bank surveillance
is JACKSON.

                                     8
        Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 9 of 23




as a " d/b/a " of PENEUETA (the accountholder) , a name that
closely resembles the name of a real company ("Company - 2 " ) . The
cashier ' s check deposited into Bank Account - 2 was made payable
to Company- 2.

                   i.     Based on public social media posts and
open source information , I have learned that PENEUETA is the
wife or romantic partner of SAGIAO and that they reside
together .

                  ii .     Company- 2 is a New York company in the
business of manufacturing concrete products . The transaction
history in Bank Account - 2 reflects no transactions that appear
to relate to the legitimate business of Company- 2.

                    iii .  PENEUETA , who lives in Califo rnia , has
no known connection to Company- 2 . The corporate address listed
for Company- 2 in the account opening documents for Bank Account -
2 is PENEUETA ' s own personal address , as reflected on her
driver ' s license . When PENEUETA opened Bank Account - 2 , she
described Company- 2 as a sole proprietorship of which she was
the owner , whereas the real Company- 2 is a corporation .

                     iv .   After the $290 , 000 cashier ' s check was
deposited into Bank Account - 2 , on or about April 22 , 2019 ,
PENEUETA sent a wi re , in the amount of $88 , 950 , from Bank
Account - 2 to a bank account held at a bank in Canada . On or
about April 23 , 2019 , PENEUETA sent another wire , in the amount
of $88 , 950 , from Bank Account - 2 to a bank account held at a bank
in China . Each of these wire transfers was processed through a
correspondent bank located in New York , New York .

                   f.
                    On or about April 22 , 2019 , after receiving
the $290 , 000 cashier ' s check rrom SAGIAO ,
                                            PENEUETA purchased the
following five cashier ' s checks using funds from Bank Account - 2 :

                      i .    A cashier ' s check in the amount of
$16 , 000 (" PENEUETA Check- 1 " ) ;

                       ii .    A cashier ' s check in the amount of
$16 , 000   (" PENEUETA Check- 2") ;

                   iii .    A cashier ' s check in the amount of
$15 , 615 ("PENEUETA Check- 3") ;

                      iv .    A cashier ' s check in the amount of
$16 , 645 (" PEN EUETA Check- 4" ) ; and

                                     9
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 10 of 23




                      v.     A cashier ' s check in the amount of
$20 , 000 (" PENEUETA Check- 5 " ) .

                 g.     On or about April 23 , 2019 , PENEUETA Check- 1
and PENEUETA Check- 2 , totaling $32 , 000 , were deposited into a
certain bank account (" Bank Account - 3 " ) . Bank Account - 3 was
opened in person by DONTAE COTTRELL , the defendant , on or about
April 12 , 2019 , and lists , as a "d/b/a " of COTTRELL (the
accountholder) , a name that closely resembles the name of a real
company (" Company- 3 " ) . Both PENEUETA Check- 1 and PENEUETA
Check- 2 were made payable to Company- 3. Account opening
documents show that COTTRELL ' s driver ' s license , bearing his
photograph , was provided to the bank at the time of account
opening . 6

                   i.      Company- 3 is a major California company
in the business of manufacturing power tools.      The transaction
history in Bank Account - 3 ref l ects no transactions that appear
to relate to the legitimate business of Company- 3 .

                    ii .   COTTRELL , who lives in California , has
no known connection to Company- 3 . The corporate address listed
for Company- 3 in the account opening documents for Bank Account -
3 is COTTRELL ' s own personal address , as reflected on his
driver ' s license. When COTTRELL opened Bank Account - 3 , he
described Company- 3 as a sole proprietorship of which he was the
owner .

                   iii .   Between in or about April 23 , 2019 and
April 26 , 2019 , COTTRELL made cash withdrawals in the total
amount of $32 , 000 from Bank Account - 3 .

                   h.     On or about April 26 , 2019 and April 29 ,
2019 , PENEUETA Check- 3 and PENEUETA Check- 4 , respectively ,
totaling $32 , 260 , were deposited into a certain bank account
 (" Bank Account - 4" ) . Bank Account - 4 was opened in person by
JOSHUA FITTEN , the defendant , on or about March 21 , 2019 , and


6    Bank records for Bank Account - 3 list the driver ' s license
number that was provided to the bank at the time of account
opening . In the course of this investigation , I have obtained a
photograph of COTTRELL , maintained by the California Department
of Motor Vehicles , linked to the same driver ' s license number .
The photograph on the driver ' s license matches a photograph that
COTTRELL submitted as part of a passport application in 2012 .

                                   10
     Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 11 of 23




lists , as a " d/b/a " of FITTEN (the accountholder) , a name that
closely resembles the name of a real company ("Company-4" ).
Both PENEUETA Check- 3 and PENEUETA Check- 4 were made payable to
Company-4 . Account opening documents show that FITTEN ' s
driver's license, bearing his photograph, was provided to the
bank at the time of account opening. 7

                   i .   Company- 4 is a Taiwanese company in the
business of manufacturing hand tools and industrial hardware .
The transaction history in Bank Account - 4 reflects no
transactions that appear to relate to the legitimate business of
Company- 4 .

                   ii .    FITTEN, who lives in California , has no
known connection to Company-4 . The corporate address listed for
Company- 4 in account opening documents for Bank Account-4 is
FITTEN ' s own personal address , as reflected on his credit
reports.    When FITTEN opened Bank Account - 4, he described
Company- 4 as a sole proprietorship of which he was the owner ,
whereas the real Company- 4 is a corporation .

                   iii.     Between April 26, 2019 and April 30 ,
2019 , FITTEN made cash withdrawals in the total amount of
$32 , 800 from Bank Account - 4.

                i .   On or about April 22, 2019 , PENEUETA Check-
s, in the amount of $20 , 000, was deposited into a certain bank
account ("Bank Account - 5") . Bank Account - 5 was opened in person
by JACOB SAGIAO , the defendant , on or about January 31 , 2019 ,
and lists , as a " d/b/a " of SAGIAO (the accountholder) , a name
that closely resembles the name of a real company ("Company-5")
PENEUETA Check- 5 was made payable to Company-5 .




7    Bank records for Bank Account - 4 list the driver ' s license
number that was provided to the bank at the time of account
opening . As described further below in paragraph 16(f) , the
same driver's license number was provided when FITTEN opened
another account , Bank Account - 8 (as defined below) . Bank
records for Bank Account - 8 include a photocopy of that driver ' s
license, which includes a photograph of FITTEN .    Furthermore ,
FITTEN provided the same phone number for both Bank Account - 4
and Bank Account - 8 . Based on telephone subscriber records I
have re viewed in the course of this investigation , the
subscriber of that phone number is FITTEN .

                                   11
     Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 12 of 23




                     i .   Company- 5 is a Serbian company in the
military defense business . The transaction history in Bank
Account - 5 reflects no transactions that appear to relate to the
legitimate business of Company- 5 .

                    ii .   SAGIAO , who lives in California , has no
known connection to Company- 5 . The corporate address listed for
Company- 5 in account opening documents for Bank Account - 5 is
SAGIAO ' s own personal address , as reflected on his driver ' s
license . When SAGIAO opened Bank Account - 5 , he described
Company- 5 as a sole proprietorship of which he was the owner ,
whereas the real Company-5 is a corporation .

                 iii.    On or about May 1 , 2019, SAGIAO made a
cash withdrawal in the amount of $14 , 000 from Bank Account-5 .

                                 BEC - 2

          14.  Based on my discussions with other law
enforcement officers and my review of reports prepared by other
law enforcement officers , I have learned , among other things ,
the following:

               a.     Victim- 2 is a health services organization
in Sint Maarten .

                 b.   On or about March 4 , 2019 , Victim- 2 ' s
finance department received an email from the email account of
the Chief Financial Officer of Victim- 2 (the "CFO") directing a
$500 , 000 wire transfer to a certain bank account in Brooklyn,
New York ("Phony Counterparty- 2 Account " ) for the benefit of
Counterparty- 2 , which is a real company .  In fact , the CFO did
not send this email and was not aware of this email at the time
it was sent.

                 c.  On or about March 6 , 2019 , Victim- 2 ' s
finance department wired $499 , 900 ($500 , 000 minus a $100 wire
fee) to Phony Counterparty- 2 Account , in reliance on the March
4 , 2019 email . This wire transfer was processed through a
correspondent bank located in New York , New York.

               d.     On or about March 11 , 2019 , the CFO was
alerted to the wi r e transfer and learned that his email account
had been compromised .

          15 . Based on my discussion with a representative of
Counterpary- 2, I have learned, among other things , that Phony

                                   12
        Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 13 of 23




Counterparty- 2 Account did not belong to Counterparty - 2 or any
of its corporate affiliates .

            16. Based on bank records and other documents and
evidence that I have reviewed in the course of this
investigation, including bank surveillance and certain open
source materials , I have learned , among other things , the
following :

                 a.   Phony Counterparty- 2 Account was opened in
person by ARINZE OBIKA , the defendant , on or about November 16 ,
2018 , and lists , as a " d/b/a " of OBIKA (the accountholder) , a
name that closely resembles the name of Counterparty - 2 ,
although , as discussed above , Phony Counterparty- 2 Account did
not belong to Counterparty- 2 or any of its corporate affiliates.
Account opening documents show that OBIKA ' s driver ' s license ,
bearing his photograph , was provided to the bank at the time of
account opening . 8

                 b.   On or about March 8 , 2019 , after receiving
the $499 , 900 wire transfer from Victim- 2 , OBIKA withdrew
$485 , 974 from Phony Counterparty- 2 Account and purchased the
following five cashier ' s checks :

                         i.       A cashier ' s check in the amount of
$50 , 988    (" OBIKA Check- 1 " );

                    ii.        A cashier ' s check in the amount of
$34 , 993 ("OBIKA Check- 2 " ) ;

                    iii.      A cashier ' s check in the amount of
$34 , 993 (" OBIKA Check- 3" ) ;

                        iv.      A cashier ' s check in the amount of
$196 , 000    (" OBIKA Check- 4 " ) ; and

                         v.       A cashier ' s check in the amount of
$169 , 000    (" OBIKA Check- 5 " ) .

                 c.   Between on or about March 8 , 2019 and March
11 , 2019 , OBIKA made cash withdrawals in the total amount of
$13 , 800 from Phony Counterparty- 2 Account .



8    A photocopy of OBIKA ' s dr i ve r' s license was maintained in
the bank records for Phony Counterparty- 2 Account .

                                       13
       Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 14 of 23




                   d.     On or about March 8 , 2019 , OBIKA Check- 1 , in
the amount of $50 , 988 , was deposited into a certain bank acc ount
 (" Bank Account - 6" ) . Bank Account - 6 was opened in person by
DAVID URO , the defendant , on or about December 11 , 2018 , and
lists , as a "d/b/a " of URO (the accountholder) , a name that
closely resembles the name of a real company (" Company- 6" ) .
OBIKA Check- 1 was made payable to Company- 6 . Account opening
documents show that URO ' s Nigerian passport and United States
Permanent Resident card , both bearing his photograph , were
provided to the bank at the time of account opening . 9

                   i .    Company- 6 is a British company in the
commercial aerospace , defense , and security businesses . The
transaction history in Bank Account-6 reflects no transactions
that appear to relate to the legitimate business of Company- 6 .

                    11 .   URO , who lives in New York , has no
known connection to Company- 6.    The corporate address listed for
Company- 6 i n account opening documents for Bank Account - 6 is
URO ' s own personal address , as reflected on his driver ' s
license . This same address was l i sted by ARINZE OBIKA , the
defendant , as the address for the accountholder of Phony
Counterparty- 2 Account . When URO opened Bank Account-6 , he
described Company- 6 as a sole proprietorship of which he was the
owner , whereas the real Company- 6 is a corporation.

                   iii .    Between in or about March 12 , 2019 and
March 13 , 2019 , URO made cash wi thdrawals in the total amount of
$24 , 000 from Bank Account - 8 .

                e.    On or about March 11 , 2019 , OBIKA Check- 2 ,
in the amount of $34 , 993 , was deposited into a certain bank
account ("Bank Account - 7 " ) . Bank Account - 7 was opened in person
by JACOB SAGIAO , the defendant , on or about February 28 , 2019 ,
and lists , as a " d/b/a " of SAGIAO (the accountholder) , a name
that closely resembles the name of a real company ("Company - 7 " )
OBIKA Check- 2 was made payable to Company- 7. Account opening
documents show that SAGIAO ' s driver ' s license , bearing his




9    Photocopies of the Nigerian passport and Permanent Resident
card were mainta i ned in the bank records for Bank Account - 6 .

                                    14
.,,         Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 15 of 23




      photograph , and his Social Security Card were provided to the
      bank at the time of account opening . 1 0

                           i.    Company- 7 is a Dutch company that
      appears to be in the zoo logistics business . The transaction
      history in Bank Account - 7 reflects no transactions that appear
      to relate to the legitimate business of Company-7.

                          ii .   SAGIAO , who lives in California , has no
      known connection to Company- 7.    The corporate address listed for
      Company- 7 in the account opening documents for Bank Account - 7 is
      SAGIAO ' s own personal address , as reflected on his driver ' s
      license.    When SAGIAO opened Bank Account - 7 , he descr i bed
      Company- 7 as a sole proprietorship of which he was the owner ,
      whereas the real Company- 7 is a corporation .

                         lll.  On or about March 12 , 2019, SAGIAO made
      cash withdrawals in the total amount of $34 , 000 from Bank
      Account - 7 .

                      f.    On or about March 11 , 2019 , OBIKA Check-3 ,
      in the amount of $34 , 993 , was deposited into a certain bank
      account ("Bank Account - 8 " ) . Bank Account - 8 was opened in person
      by JOSHUA FITTEN, the defendant , on or about January 9 , 2019 ,
      and lists , as a " d/b/a " of FITTEN (the accountholder ) , a name
      that closely resembles the name of a real company ("Company - 8" ) .
      OBIKA Check- 3 was made payable to Company - 8 . Account opening
      documents show that FITTEN ' s driver 's license, bearing his
      photograph , and his Social Security Card were provided to the
      bank at the time of account opening . 11

                           i.   According to records maintained by the
      British government , Company- 8 is a British company that was
      dissolved in or about October 2016 and then re - formed in or
      about March 12 , 2019 . The transaction history in Bank Account - 8
      ref lects no transactions that appear to relate to the legitimate
      business of Company-8 .



      10   Photocopies of SAGIAO ' s driver's license and Social
      Security Card were maintained in the bank records for Bank
      Account - 7 .

      11   Photocopies of FITTEN 's driver ' s license and Social
      Security Card were maintained in the bank records for Bank
      Account - 8.

                                          15
.         Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 16 of 23




                        ii .   FITTEN , who lives in California , has no
    known connection to Company- 8.    The corporate address listed for
    Company- 8 in the account opening documents for Bank Account - 8 is
    FITTEN ' s own personal address , as reflected on his credit
    reports .

                       iii .    On or about March 11 , 2019 , the same
    day that OBIKA Check- 3 , in the amount of $34 , 993 , was deposited
    into Bank Account - 8 , FITTEN made a cash withdrawal in the amount
    of $34 , 400 from Bank Account-8 .

                     g.     On or about March 11 , 2019 , OBIKA Check- 4 ,
    in the amount of $196 , 000 was deposited into a certain bank
    account ("Bank Account - 9" ) . Bank Account - 9 was opened in person
    by NDUKWE ANYAOGU , the defendant , on or about December 27 , 2019 ,
    and lists , as a "d/b/a " of ANYAOGU (the accountholder ) , the name
    of a shell company (" Company- 9" ) . OBIKA Check- 4 was made
    payable to Company- 9 . Account opening documents show that
    ANYAOGU ' s driver ' s license , bearing his photograph , was provided
    to the bank at the time of account opening . 1 2

                         i .   Company- 9 was organized by ANYAOGU as a
    Georgia LLC in or about August 22 , 2018 . Based on my review of
    open source material and public databases , Company - 9 conducts no
    real business . The corporate address listed for Company- 9 in
    account opening documents for Bank Account - 9 for Company - 9 is
    ANYAOGU ' s own personal address , as reflected on his driver ' s
    license . The building at that address is a residential
    apartment building .

                         ii .   On or about March 20 , 2019 , ANYAOGU
    attempted to wire $191 , 500 from Bank Account - 9 to the
    U. K. Account , which is the same account to which JACOB SAGIAO ,
    the defendant , wired $1 , 000 , 000 of the proceeds of BEC - 1 , as
    described above in paragraph 13(b) . The requested wire transfer
    was declined by the bank where Bank Account - 9 was held . On or
    about March 21 , 2019 , ANYAOGU withdrew the balance of Bank
    Account - 9 , in the amount of $193 , 539 . 85 , as a cashier ' s check
    made out to Company- 9 .

                    h.   On or about March 14 , 2019 , OBIKA Check- 5 ,
    in the amount of $169 , 000 , was deposited into a certain bank
    account (" Bank Account - 10 " ) . Bank Account - 10 was opened in

    12   A photocopy of ANYAOGU ' s driver ' s license was maintained in
    the bank records for Bank Account - 9 .

                                        16
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 17 of 23




person by HERMAN BASS , the defendant , on or about March 14,
2019 , and lists , as a "d/b/a" of BASS (the accountholder), a
name that closely resembles the name of a real company
("Company -1 0 " ) . OBIKA Check- 5 was made payable to Company - 10.

                     i.  Company- 10 is a California company in
the business of valve engineering and manufacturing . The
transaction history in Bank Account-10 reflects no transactions
that appear to relate to the legitimate business of Company- 10.

                    ii.     BASS , who lives in California , has no
known connection to Company- 10 . The corporate address for
Company-1 0 listed in the account opening documents for Bank
Account -1 0 is no t the address listed on the real Company-l0 ' s
website as Company- l0 ' s corporate address . When BASS opened
Bank Account -1 0 , he described Company- 10 as a sole
proprietorship of which he was the owner .

                    iii .     On or about March 23 , 2019 and
March 25 , 2019 , BASS wrote two personal checks from Bank
Account - 10 made payable to the Decedent , a person who , according
to public records, died on or about January 3 , 2019 (the
" Decedent Checks " ).    Bank surveillance shows BASS accessing Bank
Account - 10 at a teller window on or about March 26 , 2019. 13

                 i.   On or about March 25 and 26, 2019 , the
Decedent Checks , totaling $100 , 000 , were deposited into a
certain bank account in the name of the Decedent (" Bank Account -
11 " ) . On or about April 5 , 2019 , a check in the amount of
$27 , 250 drawn on Bank Account-11 was deposited at another bank
account in the name of the Decedent (" Bank Account - 12").    For
the following reasons , I believe that , at the time the $27 , 250
check was deposited , Bank Account - 12 was under the control of
VICTOR AHAIWE , the defendant :

                      i.  AHAIWE also maintained an account in
his own name (the " AHAIWE Account " ) at the same bank where Bank
Account -1 2 is held.




13   In the course of this investigation , I have obtained a
photograph of BASS from records maintained by the California
Department of Motor Vehicles.    Based on comparison with this
photograph , I believe that the person in the bank surveillance
is BASS .

                                   17
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 18 of 23




                    ii .     The address listed for the Decedent in
Bank Account - 12 is the same as the address listed for AHAIWE in
the AHAIWE Account.      Based on my review of phone subscriber
records , I have learned that the phone number listed for the
Decedent on Bank Account -1 2 is subscribed to AHAIWE's home
address.   Based on my review of email subscriber records , I have
learned that the subscriber of the email account listed for the
Decedent on Bank Account - 12 is AHAIWE .

                    iii.    Bank surveillance shows that , on      or
about March 6 , 2019 , AHAIWE accessed Bank Account - 12 from      an
ATM . 14 Bank records show that AHAIWE used the debit card        for
Bank Account -1 2 , in the name of the Decedent , in order to      access
the ATM.

                         Online Romance Fraud

            17 . Based on my discussions with Victim-3 and
documents provided to me by Victim- 3, along with certain open
source materials , I have learned, among other things, the
following :

                a.    Victim- 3 resides in Pennsylvania .

                b.   In or about June 2019, Victim- 3 met an
individual who identified himself as "Joseph Cordoba " on an
online dating website . After initially meeting on the website ,
Victim- 3 and "Joseph Cordoba " continued their communications
through email and by phone.

                c.    In the course of communications with Victim-
3 , "Joseph Cordoba " stated , in sum and substance , that he owned
an interior design business (the "Phony Design Business " ) in
Connecticut.   Based on my review of open source and law
enforcement databases , the Phony Design Business does not exist.

                 d.   In the course of email communications with
Victim- 3 , "Joseph Cordoba " purported to live at an address in
Connecticut .   Based on my review of open source material , that
address does not exist .


14   In the course of this investigation, I have obtained a
photograph of AHAIWE from records maintained by the California
Department of Motor Vehicles .  Based on comparison with this
photograph , I believe that the person in the bank surveillance
is AHAIWE.

                                   18
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 19 of 23




                 e.   In or about July 2019 , " Joseph Cordoba "
called Victim- 3 and stated , in sum and substance , that he needed
to pay import taxes on furniture for the Phony Design Business
to an importer (the " Phony Importer " ). In reliance on this
representation and subsequent phone and email communications
with " Joseph Cordoba ," on or about July 11 , 2019 , Victim- 3
mailed a $10 , 000 check payable to the Phony Importer , addressed
to BRITT JACKSON , the defendant . "Joseph Cordoba " had
previously described JACKSON as a representative of the Phony
Importer .

                 f .   In or about July 2019 , " Joseph Cordoba ," in
phone and email communications , told Victim- 3 , in sum and
substance , that he needed money to pay for the shipping of
furniture from the Phony Importer to the Phony Design Business.
" Joseph Cordoba " agreed to treat as a loan any money that
Victim- 3 sent for this purpose , and "Joseph Cordoba " executed a
promissory note .    In reliance on these representations , Victim- 3
initiated the following wires :

                      i .   On or about July 16 , 2019 , Victim- 3
wired $16 , 500 to JACKSON at a bank account in Georgia provided
by " Joseph Cordoba " (" Bank Account - 13 " ) . This wire was
processed through a bank located in New York , New York .

                  ii .     On or about July 24 , 2019 , Victim- 3
wired an additional $30 , 000 to JACKSON at Bank Account - 13 . This
wire was processed through a bank located in New York , New York .

                 g.    In or about August 2019 , "Joseph Cordoba , "
in phone and email communications , told Victim- 3 , in sum and
substance , that he needed money to pay for fees related to the
estate of the father of "Joseph Cordoba , " which " Joseph Cordoba"
claimed was worth millions of U. S . dollars . " Joseph Cordoba "
agreed to treat as a loan any money that Victim- 3 sent for this
purpose , and " Joseph Cordoba " executed a promissory note .  In
reliance on these communications , on or about August 21 , 2019,
Victim- 3 wired $80 , 000 to a bank account in Hong Kong , China.

                h.    In or about the summer of 2019 , "Joseph
Cordoba " and Victim- 3 made plans to meet for a date in
Manhattan.   In anticipation of that meeting , Victim-3 made
travel arrangements , including a hotel reservation.    Shortly
before the planned meeting , " Joseph Cordoba " cancelled . Victim-
3 has never seen " Joseph Cordoba " in person.


                                   19
     Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 20 of 23




               i .  " Joseph Cordoba " has not repaid any of the
promissory notes that he executed in order to induce Victim- 3 to
send money .

                j .  "Joseph Cordoba " continues to communicate
with Victim- 3 through the present .

          18 . Based on bank records and other documents and
evidence that I have reviewed in the course of this
investigation, including bank surveillance, I have learned ,
among other things, the following:

               a.    Bank Account - 13 was opened in person in or
about November 19 , 2018 by BRITT JACKSON , the defendant.

                b.     On or about July 16 , 2019 , the same day that
Victim- 3 wired $16 , 500 to Bank Account - 13 , JACKSON withdrew cash
from Bank Account - 13 at an ATM.   Bank surveillance shows that
JACKSON was the person who accessed the ATM . 15

                 c.   On or about July 18 , 2019 , JACKSON withdrew
$17 , 200 from Bank Account -1 3 in the form of a cashier ' s check .
Bank surveillance shows that JACKSON withdrew the funds at a
teller window.

                  d.     On or about July 26 , 2019 -- shortly after
receiving the $30 , 000 wire from Victim- 3 on or about July . 24 ,
2019 -- JACKSON wired $23 , 965 to a bank account held at a bank in
Canada, which is the same bank account that , on or about April
22 , 2019 , received a $88 , 950 wire from MARYLYNN PENEUETA , the
defendant , in connection with BEC -1, as described above in
paragraph 13 ( e) (iv) .

                              Fiji Fraud

          19. Based on my discussions with other law
enforcement officers and my review of reports prepared by other
law enforcement officers , I have learned , among other things ,
the following:



15   In the course of this investigation , I have obtained a
photograph of JACKSON from records maintained by the Georgia
Department of Motor Vehicles . Based on comparison with this
photograph , I believe that the person in the bank surveillance
is JACKSON .

                                   20
          Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 21 of 23

t

                       a.   In or about 2018 , Victim- 4, a woman who
    resides in California , was the intended beneficiary of certain
    proceeds from the sale of land in Fiji (the " Estate Proceeds " ) .
    A law firm in Fiji (" the Fiji Firm" ) was responsible for sending
    the Estate Proceeds -- which were in the total approximate amount
    of $380 , 000 -- to Victim- 4 .

                    b.    On or about October 2, 2018 , the Fiji Firm
    received an email purportedly sent by Victim- 4 ' s daughter (who
    had authority to handle Victim- 4 ' s affairs with the Fiji Firm) ,
    directing the Fiji Firm to send the Estate Proceeds to a certain
    bank account in Georgia (" Bank Account - 14").    In fact , the email
    was sent by a third - party , and Bank Account - 14 did not belong to
    Victim- 4 . The October 2 , 2018 email listed , as the address for
    the accountholder of Bank Account - 14 , the home address of NDUKWE
    ANYAOGU , the defendant .

                    c.   One or about October 4 , 2018 and October 9 ,
    2019 , the Fiji Firm sent the Estate Proceeds , by two wire
    transfers , each in the approximate amount of $194 , 000 , to Bank
    Account - 14 .

                20 . Based on bank records and other documents and
    evidence that I have reviewed in the course of this
    investigation , I have learned , among other things , the
    following :

                     a.   The two wire transfers from the Fiji Firm to
    Bank Account - 14 were processed through a correspondent bank
    located in New York , New York .

                     b.   Bank Account - 14 was opened in person by
    NDUKWE ANYAOGU , the defendant , on or about October 1 , 2018 , and
    lists, as a "d /b/a " of ANYAOGU (the accountholder) , the name of
    Victim- 4 . The phone number and email address listed on Bank
    Account - 14 are ANYAOGU ' s phone number and email address.
    Account opening documents show that ANYAOGU ' s driver ' s license,
    bearing his photograph , was provided to the bank at the time of
    account opening . 16




    16   Bank records for Bank Account -1 4 list the driver ' s license
    number that was provided to the bank at the time of account
    opening . As described above at paragraph 16(g) , the same
    driver ' s license number was provided when ANYAOGU opened another
    account , Bank Account - 9 . Bank records for Bank Account - 9
                                       21
       Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 22 of 23




                  c.   After Bank Account - 14 received the two wires
intended for Victim- 4 from the Fiji Firm , ANYAOGU withdrew
cashier ' s checks and initiated international wire transfers from
Bank Account - 14 .  For example :

                      i .   On or about October 5 , 2018 , ANYAOGU
withdrew $40 , 000 from Bank Account - 14 in the form of a cashier ' s
check payable to another person . Also on or about October 5 ,
2018 , ANYAOGU wired $97 , 000 from Bank Account - 14 to a bank
account held at a bank in Turkey . This wire was processed
through a correspondent bank in New York , New York .

                      ii .   On or about October 12 , 2018 , ANYAOGU
withdrew funds from Bank Account - 14 to fund a $50 , 000 cashier ' s
check to another entity controlled by ANYAOGU and a $40 , 000
cash i er ' s check to another person . Also on October 12 , 2018,
ANYAOGU sent two international wires , in the amounts of $194 , 000
and $10 , 000 from Bank Account - 14 to bank accounts held at banks
outside of the United States . Each of these international wires
was processed through a correspondent bank located in New York ,
New York .

          21 . Based on my review of bank records and publicly
available documents , I have learned that each of the banks where
Phony Counterparty- 1 Account , Phony Counterparty- 2 Account ,
Bank Account - 1 , Bank Account - 2 , Bank Account - 3 , Bank Account - 4 ,
Bank Account - 5 , Bank Account - 6 , Bank Account - 7 , Bank Account - 8 ,
Bank Account - 9 , Bank Account - 10 , Bank Account - 11 ,
Bank Account - 12 , Bank Account - 13 , Bank Account - 14 , and the
AHAIWE Account were opened is insured by the Federal Deposit
Insurance Corporation .

             22.   Based on my training and experience , individuals
who engage in criminal activity-- including wire fraud schemes
like BEC - 1 , BEC - 2 , the Romance Fraud , and the Fi ji Fraud-- often
take steps to conceal the source of proceeds of that criminal
activity , that is , to launder the proceeds.       The methods used to
launder such criminal proceeds can include , as relevant here ,
creating new bank accounts in the names of entities and
transferring money between those accounts as cash or as
cashier ' s checks .     In cases where the underlying criminal
activity occurred outside the United States but the proceeds are


include a photocopy of that dr i ver ' s license , which contains a
photograph of ANYAOGU .

                                     22
      Case 1:20-mj-01546-UA Document 1 Filed 02/11/20 Page 23 of 23




sent to the United States to be laundered , the proceeds are
frequently sent back overseas after they have been laundered.

           WHEREFORE , I respectfully request that warrants be
issued for the arrests of JACOB SAGIAO , MARYLYNN PENEUETA , BRITT
JACKSON , JOSHUA FITTEN , DONTAE COTTRELL , ARINZE OBIKA , NDUKWE
ANYAOGU, HERMAN BASS , DAVID URO , and VICTOR AHAIWE , the
defendants , and that they be arrested , and imprisoned or bailed ,
as the case may be .



                           JARED EANNUCCI
                           Task Force Officer
                           United States Attorney ' s Office for the
                           Southern District of New York




      ---   .....   -




                                   23
